DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-14 are pending. Claims 1, 9-12 and 14 are currently amended. It appears that no new matter has been entered. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections. The amendment to the claims has required further consideration and adjustment of the rejections. The remarks are not found persuasive for the following reasons. 
It is initially noted that applicant focuses on the pre-energization aspect of the current, but respectfully, there is no time-wise or valve position arrangement in the claims that would necessitate when the pre-energization current occurs relative to the timed position of the valve, especially without importation of a more narrow construction into the claims from the written description, which would be improper without either special definition or a means/function nonce style claim construction. MPEP 2111, 2173.05(q)
This is why both Schmitzberger and Borg were applied, to address the varying breadth interpretation of the claim language, especially considering that it is clear from the written description that the pre-energization occurs before the valve starts to move, and contextually, both Schmitzberger and Borg provide this current control. 
Applicant argues that Schmitzberger does not disclose that the valve is moved in an opposing manner opposite the spring biasing close force, but that respectfully cannot be found persuasive as clearly required and as discussed in Schmitzberger, and see the previously attached English language translation of the operation page 3, last paragraph to page 4 first through 3rd paragraphs; Schmitzberger was already of record, but examiner provided the English language translation for applicants convenience so as to advance prosecution on the merits; it is noted that the operation evident from the disclosure of Schmitzberger clearly discloses that the spring 11 is biasing the valve head 7 closed, and that the armature 5 attracted to the electromagnetic core 4 pulls up the valve 7 via the necessary electromagnetic force to open the valve during the initial current level I of during time 1 and maintains this opening during the 
In the same way, with regard to Borg, applicants arguments are also not found persuasive, as they argue that the pre-energization current is not applied in Borg, but applicants arguments in this regard are narrowly tailored, and do not take into account the breadth of interpretation of the claimed phrase/terminology as applied to Borg. Accordingly, while applicants arguments are well taken, they are not fully persuasive, as Borg still applied to the amended claim limitations as seen below.
Considering that the amendments to the claims have required further search and/or consideration and amendment to the prior rejection to meet those amended limitations, this action must be made final. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6 and 8-12  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schmitzberger (WO 2016/055214) and see English translation attached; 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitzberger as applied to claims 1 and 6 above; 
Claims 13 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitzberger as applied to claim 12 above, and further in view of Borg (EP 2402584); 

Schmitzberger discloses in claim 1. A method for switching over a solenoid valve (title and figures 1 and 2a-2d) having with a movable valve body (5,6,7 valve disk) between a first position (open) and a second position (closed) in a first direction (up open) against a force generated by a restoring spring (11), the force generated by the restoring spring being in a second direction (i.e. the closing direction) that is opposite the first direction, the method comprising: a) adjusting a switching current (I) to a pre-energization current intensity (Ia holding current phase) in which the movable valve body remains at the first position (i.e. at the open positon for a first time interval, and see last paragraph of page 3 of the English translation document); and b) adjusting the switching current from the pre-energization current to a first switchover current intensity (magnetic force cancellation current 12 of step II or step IV of figure 2a) for a second time interval (at time II see figure 2a) which initiates a switchover movement of the valve body in the first direction to the second position (i.e. to the closed position) (at that time.)  

Schmitzberger discloses in claim 2:  The method as claimed in claim 1, wherein a duration of the second time interval is such that the switching over the solenoid valve has not yet been completed after the second time interval (i.e. before the valve closes completely, and before another pulse is provided at phase III to slow down or dampen the closing.)  

Schmitzberger discloses in claim 3:  The method as claimed in claim 1, further comprising: c) adjusting the switching current to a damping current intensity which adjusts a speed of the switchover movement for a third time interval (i.e. phase III where the dampening pulse is provided.)  

Schmitzberger discloses in claim 6:  The method as claimed in claim 1, wherein the solenoid valve is switched over from the second position (closed) to the first position (open) in response to the switching current having a current intensity below a lower limiting current intensity (phase II), the pre-energization current intensity (Ia) being above the lower limiting current intensity (i.e. other words the lowest current intensity at phase II provides dampening, the valve switching open at phase I to an opening intensity that is greater than the lower limiting current intensity.)  

Schmitzberger discloses in claim 7: The method as claimed in claim 6, wherein the pre-energization current intensity (current level Ia) is at [least 100%] of the lower limiting current intensity (current level at 12, where it is noted that while the current/time graph is not to scale, the magnitude of the current level Ia is greater than that of the magnitude of the current at 12, indicating an equal or larger percentage, furthermore, Schmitzberger teaches that the 
	Although Simmer does not disclose the 110% or less amount, considering that Schmitzberger teaches the above, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught by Schmitzberger, a current pre-energization value level greater than the lower limiting current intensity that is adjustably varied to be about 110% thereof for the purpose of dampening the valve pre-impact. 

Schmitzberger discloses in claim 8:  The method as claimed in claim 1, further comprising: d) adjusting the switching current to a second switchover current intensity (at phase IV) which ensures that the switchover of the solenoid valve is carried out. 

Schmitzberger discloses in claim 9:  The method as claimed in claim 8, further comprising: monitoring for a setting of the solenoid valve at least for a duration of d) (as far as it may be understood, the controller 16 is monitoring the current of the solenoid valve to maintain the timing of the phased steps.)  

Schmitzberger discloses in claim 10:  The method as claimed in claim 8, further comprising: repeating a), b), and d) to perform a multiplicity of switching operations, wherein, in a subsequent switching operation of the multiplicity of switching operations, the valve body is accelerated at an increased rate (at the end of phase II and during the beginning of phase III) in the second time interval in response to a switchover of the solenoid valve being was detected in step d) of at least one previous switching operation of the multiplicity of switching 

Schmitzberger discloses in claim 11:  The method as claimed in claim 8, further comprising: repeating a), b), and d) to perform a multiplicity of switching operations, wherein, in a subsequent switching operation of the multiplicity of switching operations, the valve body is accelerated at a lower rate (i.e. at 17 where the switch over has occurred and the dampening movement is at a lower rate) in the second time interval in response to no switchover of the solenoid valve being detected in step d) of at least one previous switching operation of the multiplicity of switching operations. 

Schmitzberger discloses in claim 12:  A control device (15/16 control unit figure 1) for switching over a solenoid valve (1) having a movable valve body (5, 6, 7) between a first position (open) and a second position (closed) in a first direction (up open) against a force generated by a restoring spring (11), the force generated by the restoring spring being in a second direction (i.e. the spring biased closed direction) that is opposite the first direction, the control device configured to: a) adjust a switching current (I) to a pre-energization current intensity (Ia) in which the movable valve body remains at the first position (holding position Ia which is at the open positon for a first time interval, and see last paragraph of page 3 of the English translation document) for a first time interval; and b) adjust the switching current from the pre-energization current to a first switchover current intensity (at 12) for a second time interval (at time II see figure 2a) which initiates a switchover movement (for closing) of the valve body in the first direction to the second position (i.e. to the closed position from phase II to IV.)  

Schmitzberger discloses in claim 13:  The control device according to claim 12, wherein the control device is configured to execute [and] adjust the switching current; Schmitzberger does not explicitly disclose: the control unit executing a computer program; but Borg teaches: a computer program in memory to perform logic instruction that can be loaded into memory of the control unit for execution so as to direct current control (see abstract); Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably required for the control unit of Schmitzberger and as taught by Borg, an executable computer program stored in memory of the control unit of Schmitzberger as taught in Borg for the purpose of executing the computer program to provide for current control to the solenoid valve of Schmitzberger. 

Schmitzberger discloses (as modified for the reasons discussed above) in claim 14:  The control device according to claim 13, wherein the computer program is stored on a machine-readable storage medium (as modified as indicated above in claim 13).

Claim(s) 1 (in the alternative) and 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Borg; 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borg as applied to claims 1 and 5 above.  

Borg discloses in claim 1:  A method for switching over a solenoid valve (abstract Figures 2a, 2b and 9) having with a movable valve body (111a,e figure 2a) between a first position (at figure 2a) and a second position (at figure 2b) in a first direction against a force generated by a 

Borg discloses in claim 4:  The method as claimed in claim 1, wherein the solenoid valve is switched over from the first position (closed) to the second position (open) in response to the switching current having a current intensity above an upper limiting current intensity (i.e. to IC1 where the production part full open level where the start of valve movement figure 10), the pre-energization current intensity being below the upper limiting current intensity (i.e. as the case may be pre-opening.)  

Borg discloses in claim 5:  The method as claimed in claim 4, wherein the pre-energization current intensity (up to the closed phase current level IC3) is at least [a certain percentage] 90% of the upper limiting current intensity (IC1, for the purpose of providing an initial movement of the valve and then decreasing the current at a decelerated rate to IC2, paragraph 0039.)   
	Although Borg does not disclose the 90% of the upper limit current intensity specifically for the pre-energization current intensity, considering that Borg teaches the above dampening, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753